This is an action by J.A. Callander, defendant in error, against John E. Gaffney and A.D. Adams, plaintiffs in error, to recover possession and quiet title to lots 19 and 20 in block 18, East Guthrie.
Attached to the petition is a copy of the deed relied on by plaintiff, and same is identical with the deed copied in the opinion of this court in the case of Allie Adams and John E. Gaffney v. J.A. Callander, First National Bank, Trustee, Substituted, No. 11683, heretofore handed down by this court. The record in this case, so far as the source of plaintiff's title is concerned, is identical with the record in the case No. this heretofore decided by this court, and this, case is ruled by the opinion in that case. The deed relied on by plaintiff in this case and the plaintiff in the former case is identical with the exception of the names and the number of lots and is based on the same record, and dated the same date as the former deed passed on by this court. So that it is unnecessary to review any of the errors assigned in this case except the second, which goes to the tax deed upon which plaintiff bases his title, being void on its face. We held the deed in the former case void on its face, and as this deed is the same kind of a deed based on the same kind of a record, we hold the deed in this case void on its face. The case is, therefore, reversed and remanded to the trial court, with directions to dismiss the action.
By the Court: It is so ordered. *Page 178